Cockrell, J.
(dissenting) : My views of this case differ in some respects from the views of my brothers, and for this reason I shall state them briefly in a separate opinion.
Assuming for the moment that the two charges set forth at length in the first and second subdivisions of the opinion by Mr. Justice Parkhill are legitimately in the record *98and proper bases for assignments of error, the assignments actually filed, as appears not only from the statement of them in that opinion, but likewise from the transcript which has been examined by me, are too broad in their scope to be sustained.
The charge, upon the duties of the jury as triers of fact is in large part taken from repeated adjudications of this Court, and is not subject to criticism. It is broken up into distinct sentences, embracing separate subject-matters, and only the last sentence which contains a distinct and complete proposition of law, is found to be objectionable. Under the decision of this court in McCoggle v. State, 41 Fla. 525, 26 South. Rep. 734, the defect cannot avail the plaintiff in error for want of a proper assignment. This difficulty did not actually exist in the Hampton case, 50 Fla. 55, 39 South. Rep. 421. There the specific •portion of the charge found objectionable formed a distinct “ground” in the motion for a new trial, which was assigned for error..
"The same fixed settled rule of this Court applies equally and fatally to the second charge, in my opinion. The last sentence in the charge may be subject to the criticism that it tends towards a charge upon the facts, but the assignment is not directed to this point, though the argument of counsel for the plaintiff in error apparently is.
The trial judge was not in this charge attempting a definition of the statutory words “premeditated design.” That ,we must assume had been given in some previous charge, and if we go to the transcript and can consider the charges therein it will be found the Court gave the definition taken from the Lovett case, 30 Fla. 142, 11 South. Rep. 550. Each charge should produce some progress, and it would be a never-ending process should we require a trial judge *99to repeat a full and complete definition of each element of the law bearing upon the offence whenever that element is mentioned. The analysis of the charge in the opinion of Mr. Justice Whitfield shows its conformity to our previous decisions.
I should be content to rest here and simply record myself as being for an affirmance insofar as the record is disclosed in the opinion concurred in by Division B, except that I feel so keenly the attempt to overthrow a long line of unanimous decisions of this Court, beginning with Savage and James v. State, 18 Fla. 909, decided in 1882, and coming down as late as Olds v. State, 44 Fla. 452, 33 South. Rep 296, decided in 1902. This question was gone into at great length in Cook v. State, 46 Fla. 20, 35 South. Rep. 665, and I shall not repeat here the arguments there used except to say that to one reading the various opinions in that case these facts clearly appear: Our statute covering murder in the first degree stands exactly as when originally enacted in 1868, at which time New York and Wisconsin had similar statutes, upon which the same construction had been placed by the highest courts of those two States as was subsequently adopted by us in Savage and James v. State, supra, the opinion being delivered by Chief Justice Randall, a native of New York, who was admitted to the bar in that State, subsequently practiced law in Wisconsin, whence he came to this State; and' was appointed Chief Justice of this Court the year the statute was enacted. There were those in New York who did not approve the statute as there defined, but the remedy applied was not through the courts by a reversal of its definition, but through the Legislature by a change of the statute, incorporating therein the words “deliberate and” before the words “premeditated design.” This change in the statute *100not only justified, but necessitated a change in the judicial definition.
Since 1868, there have been many trials for homicide in Florida, and charges taken from. Savage and James and the Ernest case's have been most numerously given. If hardships have resulted the Legislature has met in session after session with no attempt so far as I am advised to change this statute, certainly no change has been made; while there have been changes in the statutes affecting lower grades of homicide. There have been moreover two general revisions of the statutes, still no change in the law. Until the Cook case this Court was consistent and unanimous; but, even the strenuous opinion there filed, urging' a change in the law through the fiat of this Court, did not affect a Legislative change in the crime of murder in the first degree.
Personally I feel that the drafting of model charges should he left to the textbook writers; 'the sphere of activity, belonging exclusively to the Court, involved in the authoritative decisions of the actual questions presented on the record, is sufficiently comprehensive to absorb all our time, energies and capacities. As to the charge proposed here, I shall say merely that it bears a striking similarity or kinship to the one disapproved in strong terms by this Court in the Savage and James case, supra.
Should we go to the record and be able to consider instructions requested by the plaintiff in error marked given and signed by the trial judge, we would there discover that the accused himself secured instructions based on the Ernest and kindred cases. Can he be heard to complain because the Court followed his construction of the law ?